IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sekema Gentles,                         :
                       Appellant        :
                                        :
                  v.                    : No. 452 C.D. 2017
                                        :
City of Philadelphia, Matthew Kalita,   :
Thomas Hayes, and Linda Green           :

                                    ORDER

             NOW, April 18, 2019, having considered appellant’s application for

reconsideration/reargument and appellees’ answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge